Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claims 1-16 pertains to group II for prosecution without traverse in the communication with the Office on 01/28/2021 is acknowledged.  

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	- Cancels withdrawn non-elected claims 17-20 --
 
Reason for allowance
 
 
3.	Claims 1-16 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed METHOD FOR MANUFACTURING A DISPLAY DEVICE having the limitations/steps:
irradiating a laser to an upper surface of the connecting member overlapping at least a part of the particle;

irradiated;
removing the particle overlapping a region to which the laser is irradiated; and
disposing a desiccant in a hole formed by removing the connecting member and the particle. “--.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Jung et al. (US 2013/0342779) discloses a display panel and method for making the same.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On 9.30-6.30 Monday-Friday US Eastern Time If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    /THINH T NGUYEN/    Primary Examiner, Art Unit 2897